Citation Nr: 0111206	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss.


REMAND

The veteran contends that he has bilateral hearing loss as a 
result of his exposure to loud noises from large guns and 
weapons in combat during his service in the Republic of 
Vietnam.  His service personnel records show that he served 
in Vietnam from November 1970 through May 1971, and that his 
military occupational specialty (MOS) during that time period 
was 11D40, "Scout Driver" for Trp A, 3rd Sqdn, 5th Cav, 9th 
Inf. Div.  His DD Form 214 shows that his MOS upon separation 
was 11D40, "Armor Recon Spec".  There is a private 
audiological examination dated in December 1996 which shows 
that the veteran  has current bilateral hearing loss 
disability, pursuant to VA standards.  38 C.F.R. § 3.385.  It 
is unclear, however, whether the veteran's current bilateral 
hearing loss is related to his noise exposure during service, 
and whether he had any other noise exposure subsequent to 
service.  The record reflects that the veteran is in prison, 
however, the RO still has the duty to arrange for the veteran 
to undergo an otolaryngology examination to determine the 
etiology of his bilateral hearing loss.  See Wood v. 
Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 Vet. 
App. 185 (1995). 

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(the Act), which made several amendments to the law governing 
VA claims.  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty to assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted, that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, and provide a medical examination when such 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

Because of the change in the law brought about by the Act, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See id, §§ 3-4 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his bilateral hearing loss since his 
separation from service.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  

2.  The RO should make the necessary 
arrangements to have the veteran undergo 
an otolaryngology examination to 
determine the nature and probable 
etiology of his bilateral hearing loss.  
The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated tests and studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  It is imperative 
that the examiner take a detailed history 
of the veteran's exposure to noise or 
acoustic trauma before, during and after 
service.  On the basis of historical 
information, a review of the claims file 
and current clinical and audiometric 
findings, the examiner should be 
requested to express an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
hearing loss disability is related to 
noise exposure in service.  Any opinion 
expressed should be supported by 
appropriate evidentiary references and 
rationale.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


